Citation Nr: 0812200	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  98-17 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral hand 
condition, to include arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
February 1964 and from December 1990 to July 1991.  He also 
had reserve service.  

This matter came to the Board of Veterans' Appeals (Board) 
from August 1998 and September 1999 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
October 2003, the Board remanded the above matter for further 
development.  

Several other issues were also originally in appellate 
status.  However, during the course of this appeal, the 
veteran's claims for entitlement to service connection for 
bilateral hearing loss, tinnitus, injury to the right thumb, 
low back, left hip, left leg, and pelvic injury were granted.  
Additionally, at an August 2000 personal hearing at the RO, 
the veteran withdrew his claims for entitlement to service 
connection for a cervical spine/neck disorder, psoriasis, 
hernia, and residuals of immunization shots.  He testified at 
the personal hearing that he did not want to pursue a 
separate claim regarding service connection for his left 
thumb, but did want to pursue a claim for service connection 
for both his hands separate from his service-connected right 
thumb disability.  The remaining issue on appeal is as stated 
on the title page.  


FINDING OF FACT

A bilateral hand condition, to include arthritis, was not 
manifested during active service or for many years 
thereafter.


CONCLUSION OF LAW

A bilateral hand condition, to include arthritis, was not 
incurred in or aggravated by the veteran's active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In the present case, the initial 
unfavorable decision that is the basis of the appeal was 
already decided and appealed prior to the enactment of the 
current section 5103(a) requirements in 2000.  Where, as 
here, notice was not mandated at the time of the initial RO 
decision, the RO did not err in provided such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process.  Id. 

The RO provided the appellant with notice in October 2001, 
April 2005 and December 2007.  The notification substantially 
complied with the specificity requirements of Dingess, 19 
Vet. App. 473 identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini, 18 Vet. App. 112, requesting 
the claimant to provide evidence in his possession that 
pertains to the claims.  
The claim was subsequently readjudicated in a December 2007 
supplemental statement of the case, following the provision 
of notice.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The veteran has not alleged any prejudice as a result 
of the untimely notification, nor has any been shown.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time

Background

Service medical records dated in March 1991 reflect that the 
veteran was treated for complaints of pain to left index and 
middle digits, as well as pain at proximal interphalangeal 
(joint) and metacarpophalangeal joint.  The pain radiated to 
distal phalynx upon flexion and was caused by a fall on a wet 
floor.  The veteran was assessed with a hyperextended left 
hand.  The veteran underwent several subsequent medical 
examinations in service, including a December 2000 Report for 
separation purposes, which all reflect that the veteran's 
upper extremities were clinically evaluated as normal.  At 
the December 2000 examination, the examiner noted the 
veteran's history of a fall in 1991 during which he 
hyperextended his fingers and injured his hips and pelvis.  
The examiner noted "cause pain."

The report of a February 1999 VA examination included the 
veteran's history of slip and fall injury in service during 
which he injured both outstretched hands.  Following physical 
examination, the diagnoses included degenerative joint 
disease of the right IP joint of the right thumb, likely 
post-traumatic with evidence of a small, old chip fracture.  
The examiner opined that the changes in the right thumb IP 
joint "may well be related to trauma," specifically the 
slip and fall injury reported in service. 

The report of an April 2005 VA examination included the 
history of slip and fall in service, but mentioned only low 
back pain as a residual.  The examiner also noted that the 
veteran had undergone a cervical laminectomy in 2001.  X-ray 
studies showed degenerative changes of the interphalangeal 
joints of both hands; the examiner did not comment on the 
etiology of those changes.  

The veteran underwent a VA neurological examination in May 
2005 at which time the examiner related the history of the 
slip and fall injury and service and noted immediate back 
pain at that time.  The examiner also noted the veteran's 
history of cervical surgery in 2001.  After physical 
examination, the veteran was found to have limited use of his 
right hand due to contractures and spasms.  In an addendum to 
the report, the examiner noted that he had reviewed the 
claims folder and offered the opinion that the veteran has 
problems on his right side due to an injury to the cervical 
spinal cord.  It was this examiner's opinion that it is 
"unlikely that the problem with his [right] hand is related 
to the accident in 1991."  

In January 2006, the examiner who conducted the April 2005 
examination offered the opinion that the veteran's bilateral 
hand disorder is probably related to 2001 neck surgery and 
not likely related to the slip and fall in 1991.  

The veteran underwent another VA examination in September 
2006 at which time the examiner noted that the veteran had 
sustained, among other injuries, a fracture to C3-C4 in a 
motor vehicle accident in the "early 70s."  The examiner 
further noted the veteran's slip and fall in March 1991, 
including hyperextension of the left hand.  The examiner also 
noted the cervical surgery in 2001.  

Upon physical examination, the veteran's right hand showed 
severe trophic changes with clawing of 4th and partial 
clawing of 5th digit.  There was also atrophy of the hand 
intrinsic musculature with thenar and hypothenar atrophy much 
more evident than that of the lumbricales.  The examiner 
diagnosed status-post in-service slip and fall with secondary 
Complex Regional Pain Syndrome (CRPS), Type II; and status-
post operative cervical fusion with residual right sided 
hemiparesis, including loss of use of right hand.  The 
examiner opined that the CRPS type II, right hemiparesis, 
including claw hand, was as likely as not secondary to the 
March 1991 in-service slip and fall injury.  The examiner 
reasoned that the veteran's in-service slip and fall injury 
directly caused his CRPS symptoms, and it was essentially his 
CRPS symptoms which led to the cervical fusion of 2001.  

The veteran was afforded another VA examination in January 
2007, for the express purpose of clarifying the diagnosis of 
CRPS and whether it might be related to the 1991 slip and 
fall injury and for obtaining an opinion as to any nexus 
between the slip and fall and a hand disorder.  The examiner 
reviewed the claims folder and related the history of the 
veteran's prior VA examinations including the opinions 
offered by the previous examiners.  

Following physical examination, the diagnoses included 
cervical spondylosis with secondary myelopathy and status-
post cervical laminectomy with the complication of Brown-
Sequard syndrome; status-post motor vehicle accident with 
fracture of the C3-4 spinous process; and possible peripheral 
neuropathy found on neurological examination.  The examiner 
opined that the veteran's bilateral hand disorder is not 
service related and is instead related to the veteran's 
chronic cervical spondylosis and myelopathy and should not be 
considered as any sequela of any service related injury.  The 
examiner noted that the fall injury in service was without 
cervical symptomatolgy and the onset of the veteran's 
bilateral hand condition started a year after that service 
injury.  The cervical spondylosis developed over many years, 
leading to the symptoms in the hands.  With regard to the 
previous diagnosis of CRPS, this examiner found that 
diagnosis "open to question" because on current 
examination, the examiner did not appreciate many atrophic 
changes in the hands.  The examiner commented that the hand 
condition may be due to a nonservice-related peripheral 
neuropathy.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Certain 
chronic diseases, including arthritis, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Hickson v. West, 12 Vet. App. 247 (1999); 38 
C.F.R. § 3.303.  

Based on a review of the evidence, the Board finds that 
service connection for a bilateral hand condition, to include 
arthritis, is not warranted.  The veteran was assessed with 
hyperextension of the left hand in service in March 1991; 
however, on separation from service, the upper extremities 
were clinically evaluated as normal.  The Board views the 
examination report as competent evidence that there was no 
arthritis at that time.  

Moreover, the Board notes that the lack of any evidence of 
continuing arthritis for over 13 years between the period of 
active duty and the evidence showing arthritis is itself 
evidence which tends to show that no arthritis was incurred 
as a result of service.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if 
any, resulted in any chronic or persistent disability which 
still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

The Board notes that there are conflicting VA medical 
opinions as to a nexus between the veteran's current hand 
condition and the slip and fall injury in service.  In May 
2005, the neurological examiner opined that the veteran's 
hand problems were related to a cervical spine injury; not to 
service.  In January 2006, a VA examiner who had examined the 
veteran in April 2005 related the veteran's current hand 
complaints to the 2001 neck surgery.  In September 2006, a VA 
examiner also opined that the veteran's hand complaints were 
related to the cervical spine surgery, but the slip and fall 
in service was what indirectly led to that surgery.  The 
January 2007 VA opinion was sought for the express purpose of 
resolving the question.  That examiner noted that the veteran 
sustained a fracture of the C3-4 spinous process in a motor 
vehicle accident prior to the slip and fall injury in 
service.  The examiner did not relate any current bilateral 
hand condition to the service injury or the 2001 cervical 
spine surgery.  The examiner specifically commented that the 
injury in service was without cervical symptomatology and the 
onset of the veteran's hand condition was not contemporaneous 
with that injury.  The examiner related the hand complaints 
to the cervical spondylosis, not to service.  

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, the 
Board does have the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  see Obert v. Brown, 5 Vet. App. 30 (1993); 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches. . . .  As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the adjudicator.  Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  A physician's access to the claims 
file and the thoroughness and detail of the opinion are 
important factors in assessing the probative value of a 
medical opinion.  Prejean v. West, 13 Vet. 444 (2000).   

The Board notes that, in providing the most recent opinion, 
the January 2007 VA examiner included a detailed review of 
the veteran's medical history and the previous examinations.  
The examiner referred to the September 2006 VA diagnosis of 
CRPS, but found that current examination findings called that 
diagnosis into question.  The symptoms were considered 
related a nonservice-related peripheral neuropathy.  As for 
the September 2006 opinion that the veteran's slip and fall 
in service indirectly led to that cervical surgery and the 
hand complaints were related that surgery, the January 2007 
examiner noted that the in-service injury was without any 
cervical symptomatology.  The examiner related the onset to 
the hand complaints to a year after the slip and fall.  Given 
the extent of history reviewed and related by January 2007 
examiner and the rationale provided for the opinion offered, 
the board finds the January 2007 opinion to be the most 
persuasive.  The Board therefore finds that the January 2007 
VA examination findings are entitled to more weight than the 
September 2006 opinion.

While acknowledging the veteran's belief that his current 
hand complaints are due to service, it is well established 
that as a layperson, the veteran is not considered capable of 
opining as to the nature or etiology of his disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Service connection for a bilateral hand condition, to include 
arthritis, is not warranted.  This is a case where the 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a bilateral hand condition, to include 
arthritis is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


